DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 18 and 19 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the materials of the protective member, colored layer, and outer layer are different. Different in what way, different shapes, different sizes, different thicknesses, different type of materials, different colors, etc.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamann (US 8,104,097) in view of Mattesky (US 2009/0126074).
In regard to claim 12, Hamann teaches a glove (figure 1) comprising: an outer layer defining an outer surface (outer layer: 132), wherein the outer layer is formed from a first material (column 10, lines 4-28); an inner liner defining an inner surface (inner layer: 136) adapted to receive a hand therein (see glove structure of Figure 1), wherein the inner liner is formed from a second material different than the first material (column 10, lines 4-28); wherein the outer layer is connected to the inner liner (see figure 1 and 4); a thumb sleeve including a base and a closed tip (figure 1), and a first longitudinal axis extending through the base and closed tip of the thumb sleeve; an index finger sleeve including a base and a closed tip (figure 1), and a second longitudinal axis extending through the base and closed tip of the index finger sleeve (figure 1); a palmar side of the glove opposite a dorsal side of the glove (figure 1); a thumb crotch region defined between the first longitudinal axis and the second longitudinal axis and the thumb crotch region extending around from the palmar side to the dorsal side between the index finger sleeve and the thumb sleeve (figure 1); a colored layer (middle layer: 134) positioned beneath the outer layer (132) and positioned above the inner liner (136), wherein the colored layer that establishes a visually identifiable color splash effect in the event the outer layer ruptures to effectuate an alert that the liquid proof and heat resistant glove is damaged and should be disposed (column 9, lines 22-45).  
Hamann fails to teach an additional protective member layer located within the outer layer, wherein the protective member comprises a para-aramid material and is different than the inner liner and the outer layer.
Mattesky teaches a colored protective member (reinforcing member: 14) located in the thumb crotch region of a glove (see figure 1, identifier 14) and the protective member (14) is 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove of Hamann with the colored protective member embedded within in an outer elastomeric layer as taught by Mattesky, since the glove of Hamann provided with a protective member within the outer layer would provide a glove with even more protective properties and an additional color layer indicating rupture (Mattesky: paragraph 0018 and 0029). 

 	In regard to claim 13, the combined references teach wherein the protective member is a different color than the outer layer, and the different color adapted to visually alert a glove failure occurrence in the outer layer in the thumb crotch region (Hamann teaches different color layers and patterns of the inner liner, colored layer and outer layer: column 10, lines 4-28 and Mattesky teaches the protector being a different color than the outer layer to show rupture: paragraph 0029).  

 	In regard to claim 14, the combined references teach wherein the outer surface is a first color; wherein the protective member is a lighter and brighter second color adapted to visually identify a glove failure against a visually darker backdrop created by the first color (Hamann teaches different colors and patterns of the different layers: column 10, lines 4-12 and Mattesky teaches the protector being a different color than the outer layer to show rupture: paragraph 

 	In regard to claim 15, the combined references teach wherein the visually identifiable color splash effect is established when the outer layer ruptures to visually identify the glove failure against a darker backdrop created by the outer surface (Hamann teaches different colors and patterns of the different layers: column 10, lines 4-12 and teaches the outer layer being darker and the inner layers getting lighter in color: column 9, lines 22-45).

 	In regard to claim 16, the combined reference teach wherein the protective member is a different color than the outer layer and the colored layered which is adapted to visually alert a user or wearer in the event of a rupture in the outer layer and the colored layer (Hamann teaches different colors and patterns of the different layers of a glove: column 10, lines 4-12 and Mattesky teaches the protector being a different color than the outer layer to show rupture: paragraph 0029).  

 	In regard to claim 18, the combined references teach wherein the colored layer is formed from a third material that is different from the first material, the second material, and the para aramid material (Hamann teaches the colored layer: 134 formed from a different elastomeric material than the first material/outer layer: 132 and the second material/inner layer: 136 and the elastomeric material of layer 134 is different than the woven/knit construction of Mattesky protective element 14) (see column 4, lines 5-18 of Hamann and paragraph 0019 of Mattesky).

Claims 1-4, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamann (US 8,104,097) in view of Mattesky (US 2009/0126074) Duncan (US 2009/0077704).

Hamann fails to teach an additional protective member layer located within the outer layer, wherein the protective member comprises a para-aramid material and is different than the inner liner.
Mattesky teaches a colored protective member (reinforcing member: 14) located in the thumb crotch region of a glove (see figure 1, identifier 14) and the protective member (14) is formed within the outer layer (coating 16)(paragraphs 0019 and bottom of paragraph 0020 detailing the outer layer penetrating the open construction of the reinforcing element). Further, Mattesky teaches the protective member being a knit or woven fabric (paragraph 0019), while the inner liner of Hamann is formed from an elastomeric material. Finally, the protective member of Mattesky embedded within the outer layer of Hamann would place the colored layer beneath the outer layer and protective member and above the inner liner.
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove of Hamann with the colored protective member embedded within in an outer elastomeric layer as taught by Mattesky, since the glove of Hamann provided 
Further, Hamman fails to teach the outer layer being formed from a material that is liquid impermeable and withstands thermal deformation at a temperature of at least 300°F and is protectively insulative to a temperature of at least at least 300 F for a period of at least one second.
 Duncan teaches a glove with an elastomeric outer surface that is liquid impermeable and withstands thermal deformation at a temperature of at least 300°F and is therefore protectively insulative to a temperature of at least at least 300 F for a period of at least one second (paragraph 0030-0031).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove of Hamann with the high temperature heat resistant outer layer as taught by Duncan, since the outer layer of Hamann provided in a high temperature heat resistant material would teach a glove that can be used in high heat situations without melting (Duncan: paragraph 0031).

 	In regard to claim 2, the combined references teach wherein the glove further comprising a first color associated with the outer layer and a second color associated with the colored layer beneath the outer layer that is only visual through a rupture in the outer layer and the protective member of Mattesky provided within the outer layer of Hamann as detailed above (see figures 4 and 5A of Hamann: column 22-45).  

 	In regard to claim 3, Hamann teaches wherein the first color is the darkest color of any portion of the liquid proof and heat resistant glove (see column 9, lines 41-45).  


 
 	In regard to claim 11, the combined references teach wherein the colored layer abuts a lower surface of the protective member in a thumb webbing region between a first forefinger sleeve and a thumb sleeve (Hamann teaches colored layer: 142 below outer layer: 140 in Figure 5A with protective member of Mattesky (14) embedded within outer layer (paragraph 0019-0020)).

 	In regard to claim 18, the combined references teach wherein the colored layer is formed from a third material that is different from the first material, the second material, and the para aramid material (Hamann teaches the colored layer: 134 formed from a different elastomeric material than the first material/outer layer: 132 and the second material/inner layer: 136 and the elastomeric material of layer 134 is different than the woven/knit construction of Mattesky protective element 14) (see column 4, lines 5-18 of Hamann and paragraph 0019 of Mattesky).

Terminal Disclaimer
The terminal disclaimer filed 11/16/21 is sufficient to overcome the double patenting rejection to US 10,765,157.

Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive. 
Applicant argues that Hamann in view of Mattesky and/or Duncan fail to teach a protective member formed within the outer layer.


Applicant argues that Hamann in view of Mattesky fails to teach a separate and distinct colored layer positioned beneath the outer layer and the protective member and positioned above the inner liner. 
 	Hamann teaches the three distinct elastomeric layers of a glove as detailed in figure 4, column 9, lines 22-33 and column 10, lines 4-28. Mattesky teaches an outer elastomeric layer with an imbedded protective element (identifier 14: paragraphs 0018-0020). The protective element of Mattesky provided within the outer layer of Hamann would create a glove with an outer layer and a protective member above the colored layer and an inner liner below the colored layer (the colored layer of Hamann is layer middle layer 134, outer layer is 132 and inner liner is 136, the protective member of Mattesky would be embedded in outer layer 132 of Hamann).

Applicant argues that there is no motivation to combine Hamann in view of Mattesky and Duncan.
 	In KSR, the Supreme Court indicated that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007). 	For the combination of Hamann in view of Duncan, Hamann teaches a liquid impermeable, multiple layered glove having an outer layer, a colored layer, and an innermost layer. Duncan is used to teach that an outer layer of a liquid impermeable glove can be made of a heat resistant material up to  at least 300 degrees. Replacing one well-known liquid 
 	For the combination of Hamann in view of Mattesky, Hamann teaches an elastomeric, multiple layered glove having an outer layer, a colored layer, and an innermost layer. Mattesky teaches a glove having an outer elastomeric layer/coating with a protective member embedded therein. Taking a well-known elastomeric outer layer of one glove (Hamann) and providing it with a well-known protective element embedded in an elastomeric outer layer of another glove (Mattesky) would be obvious to an artisan of ordinary skill to provide a glove with more protective properties.

 	Applicant argues that Hamann in view of Mattesky and/or Duncan fail to teach the limitations as amended into the claims. 
 	Hamann, Mattesky and/or Duncan teach the limitations as amended into the claims and detailed above in the rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732